ACCEPTED
                                                                                                         05-17-01451-CR
                                                                                               FIFTH COURT OF APPEALS
                                                                                                        DALLAS, TEXAS
                                                                                                        6/7/2018 5:52 PM
                                                                                                              LISA MATZ
                                                                                                                  CLERK

                                     NO. 05-17-01451-CR

                                                                              FILED IN
                                                                       5th COURT OF APPEALS
CRAIG JORDAN                                     §           IN THE COURTDALLAS,    TEXAS
                                                                            OF APPEALS
                                                 §                     6/7/2018 5:52:28 PM
v.                                               §                           LISA MATZ
                                                             FOR FIFTH DISTRICT
                                                 §                             Clerk
THE STATE OF TEXAS                               §           DALLAS, TEXAS


                       MOTION TO EXTEND TIME FOR FILING THE
                                APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW the Appellant in the above-styled and numbered causes and respectfully

moves the Court to extend time for filing the Appellant's Brief in this cause and in support

thereof would show to the Court the following:

       1.      This case is pending from the County Court No. 2 of Kaufman County, Texas.

The style and number of the case in the trial court is: The State of Texas v. Craig Jordan, Cause

No. 17-30308-CC2-F. The Appellant was convicted of the felony offense of Theft $1500 on

November 15, 2017 and was sentenced to ten years confinement.

       2.      Judgment and sentence was entered on November 15, 2017.

       3.      The deadline for filing the Appellant’s Brief in this case was May 16, 2018.

       4.      An extension of time for a period of twenty three (23) days is requested that

would make the due date June 7, 2018.

       5.      Two previous extension of time to file the Appellant’s Brief has been requested.

       6.      The reason for a request of extension of time,

       Counsel was scheduled for and preparing for the following trials as well as completed the

following appeals:
MOTION TO EXTEND TIME FOR FILING THE APPELLANT’S BRIEF - Page 1
       a.         Jury trial: The State of Texas v. Issaac Jiminez, Cause No. F17-75313, In the

                  Criminal District Court #6, Dallas County, Texas.

       b.         Appeal: Steven Simmons v. The State of Texas, Appeal No. 05-17-00786-CR.

                  Counsel for Appellant was recently appointed to represent Amber Cook, in

                  USA v. Amber Cook, Cause No. 3:18CR6-D. Counsel was required to review

                  discovery and travel to the jail in Mansfield, Texas to discuss the case and

                  potential plea with Ms. Cook.

       WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully requests that

       this Honorable Court extend the time for filing the Appellant's Brief in this cause to June

       7, 2018.

                                                      Respectfully submitted,


                                                      ___/s/ Danny Oliphant_________
                                                      J. DANIEL OLIPHANT
                                                      SBN 00797173
                                                      3626 N. Hall Street, Suite 622
                                                      Dallas, Texas 75219
                                                      (469) 879-8531 (Tel)
                                                      (972) 552-9374 (Fax)
                                                      jdoliphantjr@gmail.com

                                                      ATTORNEY FOR APPELLANT




MOTION TO EXTEND TIME FOR FILING THE APPELLANT’S BRIEF - Page 2
                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion was served upon Erleigh Wiley

Criminal District Attorney of Kaufman County on June 7, 2018, by emailing to

kdecker@kaufmancounty.net.




                                                     __/s/ Danny Oliphant_________
                                                     J. Daniel Oliphant




MOTION TO EXTEND TIME FOR FILING THE APPELLANT’S BRIEF - Page 3